ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to an intermediate-casing structure for a compressor in a gas turbine engine over US Patent Publication No. 20180156237A1 which teaches a plurality of components comprising at least one static blade row 20 for deflecting at least one airflow entering the intermediate-casing structure, at least one ring 16, on which the blade rows are radially arranged, wherein at least one first component 40 of the intermediate-casing structure is formed from composite material or exhibits composite material ( see paragraphs [0058] and [0063]), wherein at least one second component of the intermediate-casing structure is formed from metal or exhibits metal. 
Regarding claim 1 and all the claims that depend on claim 1, prior art fails to teach or fairly suggest an outer ring, a middle ring and an inner ring are arranged concentrically around a principal rotational axis of the gas turbine engine, wherein blade rows with outer blades and inner blades extend radially between the rings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of ten patent publications.
US20170030223A1, US20160290147A1, US20160177761A1, US20140190180A1, US20130094951A1, US8,371,812B2, US20130028718A1, US6,860,716B2, US5,411,370A, and US5,222,360A are cited to show a mid frame for gas turbine engine.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745